DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving EHR, an order, and information from a wearable device. Updating an EHR and determining a health concern is not identified based on the real-time wearable device information and dispensing medication based on an order. The limitation of determining a health concern not identified, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computing device, via a computer network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “determining” in the context of this claim encompasses the user manually checking the patient data e.g. verifying allergy information against a medication. Examiner notes that receiving data (including real-time data) is insignificant extra solution activity, similarly, dispensing a medication in accordance with an order may be accomplished in any way according to the claim, this includes generating a display instructing a human to physically transfer the medication to the patient, this would be the insignificant extra-solution activity of displaying the result of the analysis. Particularly in view of claim 3 where dispensing may include processing steps such as verifying RFID and order data, it would be reasonable to interpret this limitation to be the display or recording of the result of the data processing. Examiner further notes that while the specification teaches that the dispensing may be accomplished by a processor sending commands to actuate a door mechanism, the claim merely dispenses based on solely on “the order”. That is, the medication cart actuates the door based only on a command to open the door (order), this is a conventional use of a medication cart. The additional determinations made by the independent claims, e.g. measurements, interactions, RFID tag data, are not linked to the step of dispensing.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to receive and determine patient health data. The computer in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and checking data according to rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, and in consideration of the claim as a whole, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims further limit the data collected and rules-based determinations made by the computer, this is the same abstract idea, no other elements are recited that, in combination, can be considered a practical application or significantly more. Thus, the dependent claims are rejected for the same reasons as the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 8-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,539,281 to Wan et al. in view of U.S. Patent Application Publication 2017/0124839 to Weissman.
 As to claims 1 and 14, Wan discloses a method comprising:
receiving, by a computing device via a computer network, an electronic health record (EHR) of a patient from an EHR computer system (Wan column 5 lines 30-48 see “user’s medication information” and “user’s vital signs”);
receiving, by the computing device, an order to dispense a medicine to the patient (Wan column 5 lines 30-48 see “user’s medication information”);
receiving, by the computing device, via the computer network, real time information from a wearable device of the patient and updating the EHR of the patient based on the information from the wearable device of the patient, wherein the real time information from the wearable device of the patient comprises biometric data, health data, current vitals, activity, and fitness from real-time sensor readings(where heart rate is biometric data, see spec at [0046], Wan column 2 lines 20-24 and column 8 lines 1-9 wherein blood pressure equipment worn at least temporarily to take a measurement is encompassed by the broadest reasonable interpretation of a “wearable device”);
determining, by the computing device, that a health concern is not identified based on the information from the wearable device of the patient (Wan column 8 lines 60-67 and column 9 lines 1-18 see predetermined criteria); and
dispensing, by the computing device, the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).
However, Wan does not explicitly teach receiving real time information about medicines, allergies, medical records, and allergy warnings. Weissman discloses receiving real time information about medicines, allergies, medical records, and allergy warnings (Weissman [0098]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to retrieve medical data pertinent to medication administration from a wearable device as in Weissman in the system of Wan to reduce the chance of adverse reactions to a medication.
As to claim 2 and 15, see the discussion of claim 1, additionally, Wan discloses the method wherein the medicine is contained in an intelligent medicine bottle that includes a radio frequency identification (RFID) tag that identifies the medicine contained in the intelligent medicine bottle and dispensing the medicine comprises verifying that the medicine matches the order using the RFID tag on the intelligent medicine bottle (Wan column 6 lines 24-44).
As to claims 4 and 17, see the discussion of claim 1, additionally, Wan discloses storing profile data (Wan abstract, column 5 lines 31-49, and column 8 lines 61-67). However Wan does not expressly teach storing profiles for each of a pharmacy computer system, a medical cart, the patient wearable device, a patient Internet of Things (IoT) bed, real-time measuring devices, and a verification device.
	However these differences are only found in the non-functional information stored. The profiles for each of a pharmacy computer system, a medical cart, the patient wearable device, a patient Internet of Things (IoT) bed, real-time measuring devices, and a verification device are not functionally related to the functions of the computer system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the effective filing of the invention by Applicant to use different types of stored data in the system of Wan and Weissman because such information does not functionally relate to computer system and merely using data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). Examiner further notes the use of “intended use” type language. No patentable weight is given to “using the profiles to verify integrity and consistency of data received from the pharmacy computer system, the medical cart, the patient wearable device, the patient IoT bed, the real-time measuring devices, and the verification device” as it does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In particular, the claim language encompasses a user mentally considering integrity and consistency of the profiles, this would not result in a structural or manipulative difference between the claimed invention and the prior art.
As to claim 5 and 18, see the discussion of claim 1, additionally, Wan discloses the method according to claim 1, further comprising receiving, by the computing device, data from a digital video camera and determining a current health status of the patient based on the data from the digital video camera (Wan column 7 lines 8-17, Examiner notes that a record of a patient taking a medication, created recording a video of a patient in front of a medication cabinet, is a health status).
 As to claim 8, Wan discloses a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
receive an electronic health record (EHR) of a patient (Wan column 5 lines 30-48 see “user’s medication information” and “user’s vital signs”);
receive an order to dispense a medicine to the patient (Wan column 5 lines 30-48 see “user’s medication information”);
receive information from a wearable device of the patient and update the EHR of the patient based on the information from the wearable device of the patient;
determine that a health concern is not identified based on the information from the wearable device of the patient (Wan column 8 lines 1-9 wherein blood pressure equipment worn at least temporarily to take a measurement is encompassed by the broadest reasonable interpretation of a “wearable device”);
receive data from a digital video camera and determine a current health status of the patient based on the data from the digital video camera (Wan column 7 lines 8-17, Examiner notes that a record of a patient taking a medication, created recording a video of a patient in front of a medication cabinet, is a health status).and
update the EHR of the patient based on the determined current health status of the patient (Wan column 7 lines 8-17).
As to claim 9, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that an interaction issue with the medicine exists based on the EHR of the patient (Wan figure 7 710, and wherein the amount of medication remaining affects the users ability to interact with the system); and
send a message to a pharmacist regarding the interaction issue with the medicine (Wan figure 7 712).
As to claim 10, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that an interaction issue with the medicine is not identified based on the EHR of the patient (Wan column 2 lines 1-15 see identity and time) and
dispense the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).

As to claim 11, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to receive data regarding current medical characteristics of the patient, determine a current health status of the patient based on the data, and update the EHR of the patient based on the data and the current health status of the patient (Wan column 8 lines 60-67 and column 9 lines 1-18).
As to claim 12, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that the health concern exists based on the updated HER (Wan column 8 lines 60-67 and column 9 lines 1-18); and
send a message to a doctor regarding the health concern (Wan column 8 lines 60-67 and column 9 lines 1-18).
As to claim 13, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that the health concern is not identified based on the updated EHR(Wan column 8 lines 60-67 and column 9 lines 1-18); and
dispense the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).

Claim(s) 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,539,281 to Wan et al. in view of U.S. Patent Application Publication 2008/004904 to Tran.
As to claims 6 and 19, see the discussion of claim 5, additionally, Wan discloses further comprising receiving, by the computing device, data from measuring devices including blood pressure (Wan column 8 lines 1-9); and
wherein the data from the measuring devices are used in the determining the current health status of the patient (Wan column 8 lines 1-9).
However, Wan does not explicitly teach measuring devices including pulse, blood oxygen saturation, and respiration rate.
Tran discloses measuring devices including pulse, blood oxygen saturation, and respiration rate (Tran [0057] and [0061]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize additional monitoring sensors as taught by Tran in the system of Wan to improve the monitoring of the health of the patient.
As to claim 7 and 20, see the discussion of claim 1, however, Wan does not explicitly teach the method wherein the IoT devices comprise an IoT bed of the patient, the method further comprising receiving, by the computing device, real time information from the IoT bed of the patient and updating the EHR of the patient based on the information from the IoT bed of the patient, and
wherein the determining that the health concern is not identified is further based on both the information from the wearable device and the information from the IoT bed of the patient.
Tran discloses wherein the IoT devices comprise an IoT bed of the patient, the method further comprising receiving, by the computing device, real time information from the IoT bed of the patient and updating the EHR of the patient based on the information from the IoT bed of the patient (Tran [0367]-[0378]), and
wherein the determining that the health concern is not identified is further based on both the information from the wearable device and the information from the IoT bed of the patient (Tran [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize data from a bed as taught by Tran in the system of Wan to improve the monitoring of the health of the patient.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,539,281 to Wan et al. in view of U.S. Patent Application Publication 2017/0124839 to Weissman in further view of U.S. Patent Application Publication 2017/0351838 to Chen et al.
As to claim 3 and 16, see the discussion of claim 1, additionally Wan discloses unlocking a locking compartment of a medical cart containing the medicine (Wan column 5 lines 48-67). However, Wan and Weissman do not explicitly teach verifying a medicine matches a proper medicine and dose based on a comparison of size, shape, and color of a pill to an expected size, shape and color. Chen discloses verifying a medicine matches a proper medicine and dose based on a comparison of size, shape, and color of a pill to an expected size, shape and color (Chen [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to verifying a medicine matches a proper medicine and dose based on a comparison of size, shape, and color of a pill to an expected size, shape and color as in Chen in the system of Wan and Weissman to reduce medication administration errors.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
With respect to the 101 rejection of the claims, Applicant argues that Examiner makes certain assertions to compare individual aspects of the claims to individual proposed abstract ideas without addressing the entire subject matter of each claim including all of the elements recited in the arrangement in which they are recited and therefore fails to establish a premia facie case of ineligibility. Applicant does not point to any particular aspect of the rejection that is deficient. Considering the claim as a whole, the claim is ineligible as described in the rejection above. Applicant argues that the claims do not recite a mental process.. Applicant argues that a computing device may receive ongoing sensor data from any of an arbitrarily large number of sensors, from a variety of computing resource sources across an arbitrarily widespread geographic range, at any times, for arbitrarily extended durations of time; store an arbitrarily large amount of data; and perform an arbitrarily large number of iterations of each of the steps, on behalf of an arbitrarily large number of patients. This feature is not claimed. The claims encompass comparing e.g. blood pressure to a threshold and comparing allergy information against precautions. These are processes that are routinely performed mentally by medical staff. The claim merely amounts to an automation of this mental process. With respect to the 102 rejections applicants arguments are moot in view of new grounds of rejection. Applicant further argues with respect to Tran that Tran does not disclose an IoT bed. Examiner notes that the common usage of the term bed encompasses “a piece of furniture for sleep or rest, typically a framework with a mattress and coverings”. Tran discloses bedspread, mattress and blankets can contain sensors, theses are components of a bed given common usage. Tran teaches that one or more sensors can be attached both as wearable sensors and as part of the bed (bedding or mattress). The combination of sensor data is used to determine whether or not there is a health concern (Tran [0367]-[0378]).
The rejections are therefore maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686